Citation Nr: 0209654	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left forearm involving Muscle Group VII, 
with postoperative scar, currently rated at 20 percent.

2.  Entitlement to an initial compensable evaluation for 
limitation of motion of the left shoulder.



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel






INTRODUCTION

The veteran had active service from December 1942 to November 
1945, including confinement as a prisoner of war of the 
German Government between October 2, 1944 and November 20, 
1944.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).  The Board 
remanded this matter to the RO in August 2000 for additional 
development.  The RO complied with the remand instructions 
and has returned the case to the Board for further appellate 
review.

The Board notes that it received correspondence from the 
veteran in June 2002.  This correspondence appears to 
indicate that the veteran wishes to submit a claim for a 
total disability evaluation based on individual 
unemployability (TDIU).  The RO should clarify whether the 
veteran wishes to submit a claim for TDIU and, if so, assist 
the veteran with the filing of that claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of the gunshot wound of the left 
forearm involving Muscle Group VII with postoperative scar 
manifests, numbness, decreased grasp, and decreased pronation 
and is productive of no more that moderately severe damage to 
Muscle Group VII or moderate incomplete paralysis of the 
radial nerve.

3.  The veteran's left shoulder limitation of motion is 
characterized as slight and is not limited to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left forearm, 
involving Muscle Group VII with postoperative scar, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8514 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159). 

2.  The criteria for an initial compensable evaluation for 
limitation of motion of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5201 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  This law, 
in part, sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The Board finds that the rating 
decisions, Statement of the Case, Supplemental Statement of 
the Case, and related letters have fully informed the veteran 
of the applicable laws and regulations which set forth the 
criteria for entitlement to the benefit sought. 

In addition, the RO obtained VA treatment records and 
afforded the veteran comprehensive VA examinations.  The 
Board also remanded this matter for additional development.  
Accordingly, the Board concludes that the record as it stands 
is complete and adequate for appellate review and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify various disabilities.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where an initial rating is at issue, VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity from the effective date of service 
connection through the present.  It is not only the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The service medical records show that the veteran sustained a 
comminuted fracture of the middle one-half of the radius with 
retained bullet which was subsequently removed.  Later x-rays 
reported the injury as well healed and the veteran was 
discharged from service with loss of 30 degrees of pronation 
of the left forearm.

The RO granted service connection for residuals of the left 
forearm gunshot wound in a March 1946 rating decision and 
assigned a 10 percent evaluation effective from December 
1945.  Subsequent rating decisions confirmed and continued 
this evaluation.  The RO denied the veteran's claim for an 
increased rating in the February 1999 decision and the 
present appeal ensued.

During the course of this appeal, the RO increased the 
assigned evaluation to 20 percent effective from November 
1998, the date of claim.  The RO also granted service 
connection for limitation of motion of the left shoulder as 
secondary to residuals of the left forearm gunshot wound, and 
assigned a noncompensable evaluation effective from November 
1998.

In relation to the present appeal, the veteran has reported 
that he receives all medical treatment from the VA Medical 
Center.  However, he has reported no treatment of the 
residuals of his gunshot wound.  VA clinical records 
associated with the claims file dated November 1997 through 
April 2001 show no treatment related to the left forearm.  

Accordingly, the evidence for consideration consists of 
January 1999 and August 2001 VA examinations.  In January 
1999, the veteran reported problems with pronation and 
supination since the gunshot injury.  He denied pain and had 
no complaints concerning the left elbow, wrist, or hand.  He 
reported intermittent numbness of the left little finger, 
ring finger, and middle finger, especially with cold weather.  
The numbness occurred once or twice per month and resolved 
within an hour or two.

Objectively, the right and left forearms exhibited equal 
girth and strength.  Strength of the left forearm and left 
grip strength were 5/5.  Sensation was intact and range of 
motion of the left elbow and left wrist was normal.  The area 
of the entry wound appeared hyperpigmented with a nontender, 
well-healed surgical scar.  Supination was limited to 0 
degrees and pronation was mildly limited to 70 degrees.  The 
x-ray report showed old post-traumatic and postoperative 
defect of the mid left radius.  The veteran was diagnosed 
with history of bullet wound to the left forearm, and limited 
range of motion secondary to muscle injury of the left 
forearm. 

In August 2001, the veteran reported that he was right hand 
dominant.  He described the residuals of his gunshot wound as 
decreased range of motion of the left arm and numbness of the 
backs of the third and fourth left fingers.  The veteran also 
reported some numbness of the other fingers and decreased 
sensation proximal to the site of the surgical scar.  He 
believed that the decreased sensation affected grasp and that 
the decreased supination affected his daily activities and 
his work assembling golf clubs.  

Upon examination, the veteran resisted passive range of 
motion, complaining that it was painful.  Muscle mass of the 
upper body was decreased, but unremarkable for the veteran's 
age.  Grasp was decreased in the left hand.  Measurements of 
the circumference of the arms were essentially the same.  The 
left forearm surgical scar was well healed, mobile, and 
nontender.  Range of motion measurements included left 
shoulder forward flexion to 140 degrees and an additional 10 
degrees passively; left shoulder abduction in neutral 
position to 110 degrees, with arms forward flexed to 160 
degrees; elbow flexion to 130 degrees and elbow extension to 
0 degrees bilaterally; forearm pronation to 60 degrees 
bilaterally; forearm supination to 90 degrees bilaterally; 
left wrist extension to 70 degrees; and left wrist flexion to 
60 degrees.  As to sensation, the veteran reported that he 
did not feel sharp on the dorsum of the hand, third and 
fourth digits.  He had decreased ability to feel sharp on the 
dorsum of the hand, first and second digits.  The dorsal 
aspect of the left forearm had decreased sensation medial to 
the elbow per the veteran's report. 

The x-ray reports of the left forearm, wrist, and elbow 
showed deformities and old fracture of the left radius, 
unchanged since previous evaluation.  The x-ray of the left 
shoulder was negative.  The veteran was assessed with bullet 
injury to the left forearm with residual decreased pronation, 
stable; decreased sensation, reported as progressive; and 
decreased range of motion at the shoulder, consistent with 
history of less use of the left arm.  As to the progression 
of sensory symptoms, the examiner commented that, although 
trauma was usually a static injury, axonal loss might 
progress with aging because of decreased functional reserve.  
The examiner observed that the noted deficits were minor 
impediments to self care but could interfere with fine motor 
coordination and limited endurance for repetitive activities. 

The veteran's residuals of the gunshot wound of the left 
forearm involving Muscle Group VII with postoperative scar, 
have been assigned a 20 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8514.  Under this 
Diagnostic Code, a 20 percent rating is assigned for moderate 
incomplete paralysis of the radial nerve of the minor 
extremity, and a 40 percent rating is warranted for severe 
incomplete paralysis of the radial nerve.  When there is 
complete paralysis of the radial nerve, evidenced by drop of 
the hand and fingers, wrist and fingers perpetually flexed, 
the thumb adducted falling within the line of the outer 
border of the index finger; can not extend hand at wrist, 
extend proximal phalanges of the fingers, extend thumb, or 
make lateral movement of the wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity, 
a 60 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.

Based upon the above findings, the Board concludes that the 
veteran's gunshot wound residuals most closely approximate 
moderate incomplete paralysis.  Therefore, the preponderance 
of the evidence is against an evaluation in excess of 20 
percent.  The veteran's residuals consist of some decreased 
sensation and decreased pronation.  The VA examiner found 
that these deficits were minor impediments to the veteran's 
activities of daily living.  The medical evidence shows that 
strength, coordination, and use of the left upper extremity 
remain intact.  Accordingly, the residuals cannot be 
characterized as severe and the benefit sought on appeal is 
denied.

In the alternative, the veteran's residuals of gunshot wound 
of the left forearm may be rated as a muscle injury pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5307.  This Diagnostic 
Code evaluates muscle injuries to Muscle Group VII, which 
include flexion of wrist and fingers, and muscles arising 
from internal condyle of the humerus such as flexors of the 
carpus and long flexors of fingers and thumb; pronators.  As 
the evidence indicates that the veteran is right-handed, the 
rating levels for the non-dominant side are for application.  
In this regard, a 10 percent rating is assigned for a 
moderate injury of Muscle Group VII of the dominant or non-
dominant upper extremity.  A 20 percent rating is warranted 
for moderately severe injury to Muscle Group VII of the non-
dominant extremity, and a 30 percent rating is warranted for 
severe injury to Muscle Group VII of the non-dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  See 38 
C.F.R. § 4.56.  Further, service department records or other 
evidence of in-service treatment for the wound must be shown, 
with consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id.

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post- 
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  A severe muscle injury 
contemplates even greater symptomatology.  Id.

Based upon the above medical evidence, the Board finds that 
the veteran's gunshot wound residuals are manifested by no 
more than moderate muscle injury.  As discussed above, the 
veteran's disability picture is characterized by loss of 
sensation, weakened grasp, and loss of pronation.  The 
veteran's residuals are not productive of loss of power, 
lowered threshold of fatigue with average use, impairment of 
coordination, or uncertainty of movement.  Therefore, rating 
of the veteran's disability under Diagnostic Code 5307 would 
not afford the veteran a higher evaluation.

In addition, the Board observes that, in this case, both the 
injury to Muscle Group VII and the veteran's numbness affect 
the same anatomical area and govern the same functions, e.g. 
range of motion of the forearm and grasping movements of the 
hand.  In this respect, the Board notes that the veteran's 
gunshot wound residuals involving the forearm may be 
evaluated on the basis of either muscle damage or nerve 
damage, but not both nerve and muscle damage, since governing 
criteria provide that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a); see also 38 C.F.R. 
§ 4.14 ("The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation. . . . [T]he 
evaluation of the same manifestation under different 
diagnoses are to be avoided.")

Finally, the veteran's limitation of motion, left shoulder, 
has been assigned a noncompensable schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Once 
again, as the evidence indicates that the veteran is right-
handed, the rating levels for the non-dominant side are for 
application.  Under this Diagnostic Code, limitation of 
motion of the arm at the shoulder level warrants a 20 percent 
rating.  Limitation of motion of the minor arm midway between 
the side and shoulder level warrants a 20 percent rating.  
The 30 percent, and maximum, schedular rating under 
Diagnostic Code 5201, may be assigned if range of motion of 
the minor arm is limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2001).

Full range of motion of the shoulder consists of 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.  When a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  A separate rating need not be made for pain but 
the impact of pain must be considered in making a rating 
decision.  See VAOPGCPREC 9-98, Fed. Reg. 63 (1998); Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

As the veteran's loss of range of motion does not rise to a 
compensable level under Diagnostic Code 5201, the Board finds 
that the preponderance of the evidence is against an initial 
compensable evaluation.  At the time of the most recent VA 
examination, there was no evidence of painful motion, 
decreased strength, or weakness from atrophy that would 
warrant a higher initial evaluation under DeLuca.  In the 
same manner, the absence of evidence of malunion, nonunion or 
chronic dislocation precludes a higher evaluation under 
Diagnostic Code 5203, and an evaluation under Diagnostic Code 
5202 is not warranted in the absence of evidence of 
impairment of the humerus.  Accordingly, the Board can 
identify no basis for a compensable evaluation and the claim 
is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the left forearm involving Muscle Group VII 
with postoperative scar is denied.

A compensable evaluation for limitation of motion of the left 
shoulder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

